IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:08CR283
SAMUEL SMITH
MEMORANDUM OPINION
Samuel Smith, a federal inmate proceeding with counsel, filed

this 28 U.S.C. § 2255 Motion (“§ 2255 Motion,” ECF No. 104) arguing

that his firearm conviction is invalid under Johnson v. United

 

States, 135 S. Ct. 2551 (2015). For the reasons set out below,

the § 2255 Motion will be granted.

I. PROCEDURAL HISTORY

As pertinent here, on July 22, 2008, Smith was charged in a
Superseding Indictment with: conspiracy to obstruct, delay, and
affect commerce by robbery (“conspiracy to commit Hobbs Act robbery
(Count One); the Hobbs Act robbery of Cash Advance Centers of VA
in Richmond, Virginia (Count Two); use, carry and brandish a
firearm during and in relation to a crime of violence, to wit, the
conspiracy to commit Hobbs Act robbery charged in Count One and
the Hobbs Act robbery charged in Count Two (Count Three); the Hobbs
Act robbery of Check Into Cash, Inc., in Richmond, Virginia (Count
Four); using, carrying, and brandishing a firearm during and in

relation to a crime of violence to wit, the conspiracy to commit
Hobbs Act robbery charged in Count One and the Hobbs Act robbery
charged in Count Four (Count Five); the Hobbs Act robbery of the
Advance America, Cash Advance Centers in Richmond, Virginia (Count
Six); and using, carrying, and brandishing a firearm in furtherance
of a crime of violence, and aiding and abetting that offense, to
wit, the conspiracy to commit Hobbs Act robbery charged in Count
One and the Hobbs Act robbery charged in Count Six (Count Seven).
(ECF No. 22, at 1-4.)

On November 14, 2008, pursuant to a Plea Agreement, Smith
pled guilty to Counts One and Seven. (ECF No. 48, at 1-2.) The
Plea Agreement specified the predicate crime of violence for the
firearm charge in Count Seven as the Hobbs Act conspiracy charged
in Count One. Specifically, the relevant portion of the Plea
Agreement provided:

The defendant agrees to plead guilty to Counts One
and Seven of the pending Superseding Indictment.

b. Count Seven charges that the defendant,
in furtherance of a crime of violence for which he may
be prosecuted in a court of the United States, to wit:
conspiracy to interfere with commerce by threats and
violence, did knowingly and unlawfully possess and
brandish, and did aid, abet, counsel, command, induce,
and cause to be possessed and brandished, firearms in
violation of Title 18 United States Code, Section
924 (c).
(Id. at 1.) Critically, the Plea Agreement omitted the Hobbs Act
robbery charged in Count Six as a predicate crime of violence for
Count Seven.

On February 18, 2009, the Court entered judgment and sentenced
Smith to 240 months on Count One and 120 months on Count Seven, to
be served consecutively. (ECF No. 63, at 2.)

On June 3, 2016, Smith filed this § 2255 Motion arguing that
his conviction and sentence on Count Seven must be vacated because

of the Supreme Court’s decision in Johnson v. United States, 135

 

S. Ct. 2551 (2015). Initially, the Government responded by moving
to dismiss the § 2255 Motion on the ground that it was barred by
the statute of limitations. As discussed below, after the Court
required further briefing in light of recent decisions from the
Fourth Circuit and the Supreme Court, the Government abandoned

that defense.

II. ANALYSIS

In Johnson v. United States, 135 S. Ct. 2551 (2015), the

 

Supreme Court held “that imposing an increased sentence under the
residual clause of the Armed Career Criminal Act [(*ACCA”)]
violates the Constitution’s guarantee of due process,” id. at

2563,! because the Residual Clause of the ACCA, 18 U.S.C.

 

1 The ACCA provides that
§ 924(e) (2) (B) (il), defined “violent felony” in an
unconstitutionally vague manner for the reason that the Residual
Clause encompassed “conduct that presents a serious potential risk
of physical injury to another.” Id. at 2557-58 (citation omitted).
Subsequently, in Welch v. United States, 136 S. Ct. 1257 (2016),
the Supreme Court held that “Johnson announced a substantive rule
[of law] that has retroactive effect in cases on collateral
review.” Id. at 1268.

In his § 2255 Motion, Smith asserts that after Johnson,
conspiracy to commit Hobbs Act robbery can no longer qualify as
crime of violence under 18 U.S.C. § 924(c) (3), and thus, that his
conviction under Count Seven must be vacated. As explained below,
recent decisions from the Supreme Court and the Fourth Circuit
support Smith’s challenge to Count Seven where his firearm
conviction was predicated upon conspiracy to commit Hobbs Act

robbery.

 

[iJn the case of a person who violates section
922(g) of this title and has three previous
convictions by any court referred to in section
922(g) (1) of this title for a violent felony or a
serious drug offense, or both, committed on
occasions different from one another, such person
shall be fined under this title and imprisoned not
less than fifteen years

18 U.S.C. § 924(e) (1). Under the Residual Clause of ACCA, the
term violent felony had been “defined to include any felony that
‘involves conduct that presents a serious potential risk of
physical injury to another.’” Johnson, 135 S. Ct. at 2555 (quoting
18 U.S.C. § 924 (e) (2) (B)).
A. Conspiracy To Commit Hobbs Act Robbery Cannot Serve As
BR Valid Predicate Crime Of Violence For The § 924 (c)
Charge In Count Seven

Title 18 U.S.C. section 924(c) (1) (A) provides for consecutive
periods of imprisonment when a defendant uses or carries a firearm
in furtherance of a crime of violence. The baseline additional
period of imprisonment is five years. 18 U.S.C. § 924 (c) (1) (A) (1).
If the defendant brandishes the firearm, the additional period of
imprisonment increases to at least seven years. Id.
§ 924(c) (1) (A) (ii). And, if the defendant discharges the firearm,
the additional period of imprisonment increases to at least ten
years. Id. § 924(c) (1) (A) (iii).

At the time of Smith’s conviction, the United States could
demonstrate that an underlying offense constitutes a crime of
violence if it established that the offense is a felony and
satisfies one of two requirements. Namely, the statute defined a
crime of violence as any felony:

(A) [that] has as an element the use, attempted use, or
threatened use of physical force against the person or
property of another [(the “Force Clause”)], or

(B) that by its nature, involves a substantial risk that
physical force against the person or property of another

may be used in the course of committing the offense
[(the “Residual Clause”)].

 

Id. § 924(c) (3). The Supreme Court recently invalidated the
Residual Clause of § 924 (c). United States v. Davis, 139 S. Ct.
2319, 2336 (2019) (holding that *§ 924 (c) (3) (B) is
unconstitutionally vague”). Furthermore, as explained below, the
Fourth Circuit has concluded that conspiracy to commit Hobbs Act
robbery does not qualify as a crime of violence under the Force
Clause. See United States v. Simms, 914 F.3d 229 (4th Cir. 2019).

In Simms, the defendant pled guilty to conspiracy to commit
Hobbs Act robbery and to brandishing a firearm during and in
relation to a “crime of violence,” but later challenged his
brandishing conviction on the theory that Hobbs Act conspiracy
could not be considered a “crime of violence” under 18 U.S.C.
§ 924(c) (3). 914 F.3d at 232-33. Initially, the parties and the
Fourth Circuit agreed that,

conspiracy to commit Hobbs Act robbery—does not

categorically qualify as a crime of violence under the

[Force Clause], as the United States now concedes. This

is so because to convict a defendant of this offense,

the Government must prove only that the defendant agreed

with another to commit actions that, if realized, would

violate the Hobbs Act. Such an agreement does not

invariably require the actual, attempted, or threatened
use of physical force.

Id. at 233-34 (citations to the parties’ material omitted).
Thereafter, the Fourth Circuit concluded that the Residual Clause
of § 924(c) is void for vagueness. Id. at 236; accord Davis, 139
S. Ct. at 2336 (holding that “§ 924(c) (3) (B) is unconstitutionally
vague”).

In the wake Davis and Simms, in other cases before this Court,
the Government has conceded that “conspiracy to commit Hobbs Act

robbery cannot serve as valid predicate crime of violence for [a]

§ 924(c) charge” and agreed to vacating the conviction and
sentence. United States v. Oliver, No. 3:11CR63-HEH, 2019 WL

 

3453204, at *3 (E.D. Va. July 30, 2019). In the present case, the
Government does not dispute that the conspiracy to commit Hobbs
Act robbery cannot serve as valid predicate crime of violence for
the § 924(c) charge in Count Seven. (ECF No. 135, at 6.)
Nevertheless, the Government contends that Smith is not entitled
to relief because: {1) Count Seven is still predicated upon a
valid crime of violence, the Hobbs Act robbery charged in Count
Six; (2) Smith’s guilty plea waived a collateral attack based on
Johnson; and, (3) Smith procedurally defaulted any challenge to
his conviction based on Johnson. As explained below, infra Part
II.C, these arguments are unpersuasive.

B. The Government’s Abandoned Statute Of Limitations
Argument

Initially, the Government filed a Motion to Dismiss the § 2255
Motion contending that it is barred by the relevant statute of

limitations. (ECF No. 108.) However, it appears that the

 

2 Section 101 of the Antiterrorism and Effective Death Penalty
Act (“AEDPA”) amended 28 U.S.C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion. As
pertinent here, 28 U.S.C. § 2255(f) now reads:

(f) A l-year period of limitation shall apply to a
motion under this section. The limitation period
shall run from the latest of-—

(1) the date on which the judgment of
conviction becomes final;

(3) the date on which the right asserted was
initially recognized by the Supreme

7
Government has abandoned this argument in its Supplemental
Memorandum.3 The Government’s decision not to pursue this defense
is wise because it seems that Davis announced a new rule of
constitutional law retroactively applicable to cases on collateral
review which would entitle Smith to a belated commencement of the
limitation period under 28 U.S.C. § 2255(f) (3) .4 Because the
Government has abandoned its statute of limitation argument, the

Court will not address it further.

 

Court, if that right has been newly
recognized by the Supreme Court and made
retroactively applicable to cases on
collateral review.

28 U.S.C. § 2255(f).

3 The Court directed the Government to file supplemental
briefing in light of the Fourth Circuit’s decision in Simms. The
Government then sought a stay until the Supreme Court announced
its decision Davis. When the Government eventually filed its
Supplemental Memorandum, although it raised a number of procedural
defenses, it did not renew the argument that the § 22255 Motion
was barred by the statute of limitations.

4 This provision delays the commencement of the limitation
period until “the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review.” 28 U.S.C. § 2255(f) (3). The
Supreme Court makes a case retroactive on collateral review through
a single express holding or by multiple cases “if the holdings in
those cases necessarily dictate the retroactivity of the new rule.”
Tyler v. Cain, 533 U.S. 656, 666 (2001). Welch, which held Johnson
to be a new rule and retroactive, “logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive.” Id. at
669 (O'Connor, J. concurring).
c. The Government’s Arguments Against Granting Relief

The Government asserts that Smith is not entitled to relief
because: (1) Count Seven is still predicated upon a valid crime
of violence, the Hobbs Act robbery charged in Count Six; (2)
Smith’s guilty plea waived a collateral attack based on Johnson;
and, (3) Smith procedurally defaulted any challenge to his
conviction based on Johnson. These arguments lack merit

i. Count Seven Is No Longer Predicated On A Valid Crime
Of Violence

Initially, the Government contends that Smith’s § 924 (c)
conviction is still predicated upon a valid crime of violence,
namely the Hobbs Act robbery charged in Count Six. The Court
agrees that Hobbs Act robbery still constitutes a valid crime of

violence under the Force Clause. See United States v. Acevedo,

 

No. 3:05CR214, 2019 WL 3538952, at *2-3 (E.D. Va. Aug. 2, 2019)
(citations omitted). The Government, however, in drafting the
Plea Agreement, chose to discard Hobbs Act robbery as a crime of
violence predicate for the § 924(c) charge in Count Seven.

The Government persists that the it can still rely upon the
Hobbs Act robbery because, “[b]oth the indictment and the statement
of facts tie the § 924(c) count to which the defendant pled guilty
to the substantive offense of interference with commerce by force.”
(ECF No. 135, at 3.) The Government, however, fails to cite the

Court to any authority whatsoever for the proposition that it cah
rely upon those references in documents outside the Plea Agreement
to broaden the basis the Plea Agreement.5 And, established
principles regarding plea agreements do not favor the Government’s

argument. See United States v. Jordan, 509 F.3d 191, 196 (4th

 

Cir. 2007) (noting that the Government is held “to a greater degree
of responsibility than the defendant .. . for imprecisions or

ambiguities in plea agreements.” (quoting United States v. Harvey,

 

791 F.3d 294, 300 (4th Cir. 1986))); United States v. Monroe, 580

 

F.3d 552, 556 (7th Cir. 2009) (observing that courts “review the

language of the plea agreement objectively and hold the government

 

5 The limited authority the Court discovered on the subject
rejects the Government’s position. See Benitez v. United States,
Nos. 16-cv-23974-UU, 13-cr-20606-UU, 2017 WL 2271504, at *5 (S.D.
Fla. Apr. 6, 2017). In that case, the pertinent § 924(c) count in
the Indictment (Count Four), listed multiple predicate crimes of
violence and drug trafficking crimes. Id. The Government argued
that “because the two drug offenses included in Count 4 of the
indictment are unaffected by Johnson, Count 4 has not been
invalidated and Movant was appropriately sentenced under
§ 924(c).” Id. The Court rejected this argument because in the

plea agreement in this case, the United States
explicitly agreed that Movant was pleading guilty to a
violation of § 924(c) in furtherance of a crime of
violence, not a drug trafficking crime. ... The
Government is bound by the language of the plea
agreement. The Government cannot now claim that Movant
pled guilty to § 924(c) in furtherance of both a crime
of violence and a drug trafficking offense despite the
fact that the plea agreement, plea colloquy, [] and
Judgment and Conviction Order do not reflect that
assertion in any way.

Id. (footnote omitted) (citing United States v. Taylor, 77 F.3d
368, 370 (11th Cir. 1996); United States v. Jefferies, 908 F.2d
1520, 1527 (11th Cir. 1990).

 

 

10
to the literal terms of the plea agreement” (quoting United States
v. Williams, 102 F.3d 923, 927 (7th Cir. 1996))). Accordingly, on
the merits, Smith has established that, as set forth in the Plea
Agreement, his conviction for using, carrying, and brandishing a
firearm in furtherance of a crime of violence was predicated solely
on the conspiracy to commit Hobbs Act robbery charged in Count
One. Under Simms conspiracy to commit Hobbs Act robbery is nota
viable crime of violence for a conviction under § 924(c). Thus,
in the absence of any viable procedural defense, his conviction on
Count Seven must be vacated.

2. Smith’s Guilty Plea Did Not Waive His Right To Bring
His Current Challenge

Next, the Government asserts that Smith’s unconditional
guilty plea waives the constitutional challenge he seeks to bring
in his § 2255 Motion. The Supreme Court recently examined that
issue and rejected the Government’s assertion in Class v. United
States, 138 S. Ct. 798 (2018).® In Class, the Supreme Court
examined, “whether a guilty plea by itself bars a federal criminal
defendant from challenging the constitutionality of the statute of

conviction on direct appeal [and] h[e]ld that it does not.” Id.,

 

6 The Government cites Davila v. United States, 843 F.3d 729
(7th Cir. 2016) for the proposition that Smith’s guilty plea

 

prevents Smith from challenging his conviction as
unconstitutional. Davila predates the Supreme Court’s decision in
Class. The Government fails to acknowledge Class, much less

explain why that decision does not control the outcome here.

11
138 S. Ct. at 803. Therefore, Smith’s guilty plea itself does not
foreclose Smith’s current challenge to the constitutionality of
the statute under which he was convicted.

Of course, as part of the plea bargaining process, “a criminal
defendant may waive his right to attack his conviction and sentence
collaterally [and on direct appeal], so long as the waiver is
knowing and voluntary.” United States v. Lemaster, 403 F.3d 216,
220 (4th Cir. 2005). The Government, however, does not argue, and
on this record, could not argue, that Smith explicitly waived his
right to collaterally attack his conviction as part of the Plea
Agreement.’

Even though Smith has not waived his current claim, there is
one more significant hurdle to overcome. Generally, “claims not
raised on direct appeal may not be raised on collateral review
unless the petitioner shows cause and prejudice” to excuse his
procedural default. Massaro v. United States, 538 U.S. 500, 504,
(2003) (citing United States v. Frady, 456 U.S. 152, 167-168

(1982); Bousley v. United States, 523 U.S. 614, 621-622 (1998)).

 

Although Smith procedurally defaulted his present claim by failing

 

7 As part of his Plea Agreement, Smith only agreed to waive
“the right to appeal the conviction and any sentence imposed within
the statutory maximum. . . on the grounds set forth in Title 18,
United States Code, Section 3742 or on any ground whatsoever, in
exchange for the concessions made by the United States in this
plea agreement.” (Plea Agreement { 6, ECF No. 48.)

12
to raise it at trial and on direct appeal, as explained below,
Smith demonstrates cause and prejudice to excuse his default.

3. Smith Has Demonstrated Cause and Prejudice To
Excuse His Procedural Default

A change in the law may constitute cause for a procedural
default if it creates “a claim that ‘is so novel that its legal
basis is not reasonably available to counsel.’” Bousley, 523 U.S.
at 622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed,
the Court identified three nonexclusive situations in which an
attorney may lack a “reasonable basis” to raise a novel claim:

First, a decision of this Court may explicitly overrule

one of our precedents. Second, a decision may

“overtur[n] a longstanding and widespread practice to

which this Court has not spoken, but which a near-

unanimous body of lower court authority has expressly
approved.” And, finally, a decision may “disapprov[e]

a practice this Court arguably has sanctioned in prior

cases.”

Reed, 468 U.S. at 17 (alterations in original) (internal citations
omitted) (quoting United States v. Johnson, 457 U.S. 537, 551
(1982)).

Under Reed, Smith has shown cause for failing to assert a
vagueness challenge to the Residual Clause of § 924(c) at trial or
on direct appeal. The Court entered judgment on Smith’s case on
February 18, 2009. (ECF No. 63.) At that time the Supreme Court

already had rejected a vagueness challenge to the ACCA’s nearly

identical Residual Clause in James v. United States, 550 U.S. 192

 

13
(2007). In 2011, the Supreme Court reaffirmed James in Sykes v.
United States, 564 U.S. 1 (2011).

In 2015, in Johnson, the Supreme Court invalidated the ACCA’s
Residual Clause as unconstitutionally vague. “In doing so, the
Supreme Court recognized it previously had ‘rejected suggestions
by dissenting Justices that the residual clause violates the
Constitution's prohibition of vague criminal laws’ in James and
Sykes and declared ‘[o]ur contrary holdings in James and Sykes are

overruled.’” Rose v. United States, 738 F. App’x 617, 626 (11th

 

Cir. 2018) (quoting Johnson, 135 S. Ct. at 2556, 2563).
Thereafter, the rule in Johnson was made retroactive to cases on
collateral review. See Welch, 136 S. Ct. at 1268.

If Smith were challenging ACCA’s Residual Clause his “case
[would] fall[] within the first situation identified in Reed: when
the Supreme Court ultimately invalidated the residual clause as
unconstitutionally vague in Johnson in 2015, it ‘explicitly
overrule[d]’ two of its own precedents on the exact same issue.”
Rose, 738 F. App’x at 627 (third alteration in original) (quoting
Reed, 468 U.S. at 17).

Nevertheless, given the similarity between the ACCA’s
Residual Clause and § 924(c)’s Residual Clause, Smith satisfies
the third circumstance identified in Reed: the decision in Johnson
disapproved “a practice [the Supreme] Court arguably has

sanctioned in prior cases.” Reed, 468 U.S. at 17 (quoting

14
Johnson, 457 U.S. at 551). “(T]he Supreme Court’s jurisprudence
prior to Johnson effectively foreclosed any attacks on
§ 924(c) (3) (B). The Supreme Court’s ‘sanction of the prevailing
practice’ of concluding risk of force/injury statutes were not
unconstitutional was fairly direct.” Lee v. United States,
Nos. CV-16-8138-PCT-JAT (JEM), CR-05-0594-PCT-JAT, 2018 WL
4906327, at *17 (D. Ariz. July 6, 2018), report and recommendation
adopted as modified sub nom. Lee v. USA, Nos. CV-16-08138-PCT-JAT,
CR-05-594-PCT-JAT, 2018 WL 4899567 (D. Ariz. Oct. 9, 2018)
(citations omitted); see Dota v. United States, 368 F. Supp. 3d
1354, 1362 (C.D. Cal. 2018) (“It was only after the Supreme Court
invalidated the residual clause of the ACCA in Johnson, and
certainly after the Supreme Court invalidated the identically
worded residual clause of § 16(b), that Petitioner’s current claim—
that the residual clause of § 924(c) (3) (B) was unconstitutionally
vague-lost its novelty.”); Royer v. United States, 324 F. Supp. 3d
719, 736 (E.D. Va. 2018). Thus, in 2009, Smith did not have a
“reasonable basis” upon which to raise a vagueness challenge to
the Residual Clause of 924(c). Reed, 468 U.S. at 17. “And as a
result, his failure to do so ‘is sufficiently excusable to satisfy
the cause requirement.’” Rose, 738 F. App’x at 627 (quoting Reed,
468 U.S. at 17).

In order to demonstrate prejudice, Smith must show a

“reasonable probability” that, without the error, the result of

15
the proceedings would have been different. Strickler v. Greene,
527 U.S. 263, 289 (1999). It is now plain that the Court
erroneously treated conspiracy to commit Hobbs Act robbery as a
viable predicate for Smith’s § 924(c) conviction. That error added
120 months to Smith’s sentence. Therefore, Smith has demonstrated
prejudice. Royer, 324 F. Supp. 3d at 736.

Finally, the Government argues that if the Court concludes
that Smith’s § 924(c) convictions is invalid, “it should reform
the conviction to the lesser-included offense” of Hobbs Act robbery
and resentence him accordingly. (ECF No. 135, at 9.) The Court
is not convinced that such a practice is authorized or appropriate.
Moreover, as explained above, Smith’s § 924 (c) conviction was
predicated upon conspiracy to commit Hobbs Act robbery. Smith
already has been convicted and sentenced for conspiracy to commit
Hobbs Act robbery. The Government fails to explain how the Court
could impose another sentence for that offense without running
afoul of the Double Jeopardy Clause. Accordingly, the court
rejects the Government’s request to reform Smith’s conviction on

Count Seven.

IIL. CONCLUSION
Smith’s § 2255 Motion (ECF No. 104) will be granted. Smith’s
conviction and sentence on Count Seven will be vacated. Within

fourteen days of the date of entry hereof, the parties shall file

16
their position as to whether the Court needs to conduct a full
resentencing or may simply enter a corrected judgment. The Motion
to Dismiss (ECF No. 108) will be denied.

The Clerk is directed to send a copy of Memorandum Opinion
to counsel of record.

It is so ordered.

/s/ hel
Robert E. Payne "
Date: Xhepd thn, ry 20; g Senior United States District Judge

Richmond, Virginia

17
